August 10, 2010 H. Christopher Owings Assistant Director Unites States Securities and Exchange Commission treet, NE Washington, DC20549-0404 Re:ONEOK, Inc. Form 10-K for Year Ended December 31, 2009 Filed February 23, 2010 Definitive Proxy Statement on Schedule 14A Filed March 26, 2010 Form 10-Q for Period Ended March 31, 2010 Filed April 29, 2010 File No.1-13643 ONEOK Partners, L.P. Form 10-K for Year Ended December 31, 2009 Filed February 23, 2010 Form 10-Q for the Period Ended March 31, 2010 Filed April 29, 2010 File No.1-12202 Dear Mr. Owings: We have received your comment letter dated August 3, 2010.Due to the timing of receipt of your letter, we were unable to address the comments in our quarterly reports on Form 10-Q for the period ended June 30, 2010, filed August 4, 2010.However, we will comply with the comments, as applicable, in all future filings beginning with our quarterly reports on Form 10-Q for the period ending September 30, 2010. You have asked us to provide a response within ten business days or to tell you when we will be able to provide a response. We would like to request an extension and expect to be able to file our formal response no later than September 1, 2010. If this is not acceptable, please contact me at (918) 588-7910 or by email at derek.reiners@oneok.com. Sincerely, /s/ Derek S. Reiners Derek S. Reiners Senior Vice President and Chief Accounting Officer 100 West Fifth Street · Tulsa, OK 74103-4298 P.O. Box 871 · Tulsa, OK 74102-0871 www.oneok.com
